 Case 2:19-cv-12987-AJT-APP ECF No. 1 filed 10/10/19           PageID.1   Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION
UNITED STATES OF AMERICA,

                            Plaintiff,            Case No.

v.                                                Judge

SIHAM HOJEIJ,

                            Defendant.
                                         /


                                     COMPLAINT

      Plaintiff, United States of America, by its attorneys, MATTHEW

SCHNEDER, United States Attorney, and JACQUELINE M. HOTZ, Assistant

United States Attorney, both for the Eastern District of Michigan, for its complaint

against SIHAM HOJEIJ, states as follows:

      1.       This is a civil action brought on behalf of the United States of America,

and the Court has jurisdiction over this action by virtue of 28 U.S.C. '1345.

      2.       Defendant resides within the jurisdiction of this Court.

      3.       Defendant became indebted to Plaintiff in the amount of $12,964.95.

      4.       Defendant has executed an Agreement for Pretrial Diversion

("Agreement") to satisfy this debt. A copy of the Agreement is attached hereto as

(Exhibit A).
 Case 2:19-cv-12987-AJT-APP ECF No. 1 filed 10/10/19          PageID.2    Page 2 of 2




      5.     A fully executed Consent Judgment is being lodged with the Court

contemporaneously with filing of this complaint.

      6.     Defendant has waived notice of entry of the judgment.

      WHEREFORE, Plaintiff, United States of America, seeks judgment against

Defendant, SIHAM HOJEIJ for $12,964.95 as of October 10, 2019, plus interest

from the date of judgment at the legal rate in effect on such date, and any other relief

deemed appropriate by the Court.


                                               Respectfully submitted,

                                               MATTHEW SCHNEIDER
                                               United States Attorney


                                        By:    s/Jacqueline M. Hotz
                                               JACQUELINE M. HOTZ
                                               Assistant U.S. Attorney
                                               211 W. Fort St., Ste. 2001
                                               Detroit, Michigan 48226
                                               Phone: (313) 226-9108
                                               E-mail: jackie.hotz@usdoj.gov
Dated: October 10, 2019                        MI Bar No. P35219
